Case 1:20-cv-20520-RNS Document 13 Entered on FLSD Docket 03/24/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

   AFFORDABLE AERIAL PHOTOGRAPHY,
   INC.,

                  Plaintiff,

   vs.                                                      Case No.: 1:20-cv-20520-RNS

   BEYCOME BROKERAGE REALTY, LLC
   FKA BAR INVEST REALTY LLC, AND
   HERVE FABRICE BARBERA,

               Defendants.
   _____________________________________/
   BEYCOME BROKERAGE REALTY LLC
   and HERVE FABRICE BARBERA,

                  Third Party Plaintiffs,

   vs.

   KENNETH P. COOK,

               Third Party Defendant.
   _____________________________________/


                                  THIRD PARTY COMPLAINT

         Third Party Plaintiffs, Beycome Brokerage Realty, LLC (“Beycome”) and Herve Fabrice

  Barbera (“Barbera”), hereby file this third party claim against Third Party Defendant, Kenneth P.

  Cook (“Cook”), and state as follows:

         1.      This is a third party claim by Beycome and Barbera against Cook for

  indemnification pursuant to a contract between the parties.

         2.      Beycome is a limited liability company organized under the laws of Florida.

         3.      Beycome’s principal place of business is in Miami-Dade County, Florida.
Case 1:20-cv-20520-RNS Document 13 Entered on FLSD Docket 03/24/2020 Page 2 of 5




          4.      Beycome is a licensed real estate company providing brokerage services.

          5.      Barbera is a resident of Miami-Dade County, Florida.

          6.      Barbera is the broker of record for Beycome.

          7.      Cook is an individual and, upon information and belief, he resides in Palm Beach

  County, Florida.

          8.      The Court has jurisdiction over Cook pursuant to its supplemental jurisdiction

  powers arising under 28 U.S.C. 1367.

          9.      Venue is proper in this district insofar as the main claim is pending in this district,

  Cook (upon information and belief) is a resident of this district, and the events or omissions giving

  rise to this claim occurred in this district.

          10.     Unlike most other real estate brokerage companies, Beycome typically provides

  limited brokerage services to its clients. For the most part, Beycome’s clients pay Beycome a

  small flat fee in order to have their properties listed by Beycome on the multiple listing service

  (“MLS”).

          11.     Beycome does not usually actively seek out buyers for its clients, nor does it

  provide the typical real estate brokerage services that most other brokerage houses do. For

  example, Beycome does not typically conduct open houses, show properties, make appointments

  for showings, or participate in the negotiation of real estate contracts. It also does not make

  arrangements for the taking of photographs of the properties that it lists on the MLS. Its customers

  are responsible for providing the pictures and all other items to be including in the MLS listings.

          12.      On August 28, 2018, Cook entered into a listing agreement with Beycome titled

  Listing Agreement, Disclosures & Disclaimers (the “Agreement”), a copy of which is attached

  hereto as Exhibit 1.



                                                    2
Case 1:20-cv-20520-RNS Document 13 Entered on FLSD Docket 03/24/2020 Page 3 of 5




         13.     Pursuant to the terms of the Agreement, Cook provided pictures and information

  concerning a certain property located at 3475 Harbor Road North, Jupiter, Florida 33469 (the

  “Property”) to Beycome, which Beycome then used to list the Property on the MLS.

         14.     The Agreement contained several provisions regarding the use of photographs and

  cautioned against violating any of the copyright laws.

         15.     For example, on page 3 of the Agreement, the following provision appears:

         TIP: In order to respect the Copyright law of the United States, take your own pictures
         and/or hire one of Beycome’s professional photographers to take them for you to guarantee
         accuracy. NEVER use pictures provided by a real estate agent without a written
         permission.

         16.     The very next paragraph of the Agreement provides as follows:

         Images & Photography:
         You the Owner/Customer, agree not to upload, post and/or utilize any copy written,
         protected, no permissive, unauthorized and/or illegally downloaded images, depictions,
         videos and/or photographs on become.com. Should there be any penalty and/or fine
         assessed to beycome.com, Beycome Brokerage Realty LLC, Beycome LLC or any of its
         associate or partner companies regarding any of your uploads, utilized materials, images,
         photographs, videos and/or posts, you shall be completely and totally liable and solely
         responsible for payment of any of these fines, penalties and/or fees. . . . Further, you agree
         to indemnify become.com and/or Beycome Brokerage Realty LLC, Beycome LLC, defend
         and hold us harmless together with our parents, subsidiaries, affiliates, officers, directors,
         co-branders or other partners, employees, consultants, and agents from and against any and
         all third-party claims, liabilities, damages, losses, costs, expenses, fees (including
         reasonable attorneys’ fees) that such parties may incur as a result of or arising from any
         litigation from the use of any copy written, protected, no permissive, unauthorized and/or
         illegally downloaded images, depictions, videos and/or photographs on become.com.

         17.     In exchange for Beycome agreeing to list the Property on the MLS, Cook paid

  Beycome a total fee of $79.

         18.     Beycome and Barbera have now been sued by the Plaintiff in this action, Affordable

  Aerial Photography, Inc. (“AAP”), for alleged copyright infringement. A copy of the complaint

  is attached hereto as Exhibit 2.




                                                   3
Case 1:20-cv-20520-RNS Document 13 Entered on FLSD Docket 03/24/2020 Page 4 of 5




         19.     In particular, AAP alleges that one of the photographs related to the Property which

  were posted on the MLS listing is a picture that was copyrighted by AAP.

         20.     All pictures that Beycome posted on the listing were provided by Cook and none

  of them were altered by Beycome in any way.

         21.     Without conceding any liability to AAP, in the event that Beycome and/or Barbera

  are found liable, Cook has the contractual obligation to indemnify them for such loss and damage.

         22.     Cook also has the contractual duty to indemnify Beycome and Barbera for their

  attorneys’ fees and costs expended to defend against the main claim.

         WHEREFORE, Beycome and Barbera demand judgment against Cook for all damages

  which may result from liability to the Plaintiff in this matter, as well as the attorneys’ fees and

  costs incurred in defending against the main claim, plus attorneys’ fees and costs incurred in

  connection with this third party claim.




                                                   Respectfully submitted,

                                                   /s/ Juan C. Martinez________________________
                                                   Juan C. Martinez
                                                   Fla. Bar No.: 009024
                                                   Primary email: Juan.martinez@gray-robinson.com
                                                   Secondary email: ecianella@gray-robinson.com
                                                   GRAYROBINSON, P.A.
                                                   333 S.E. 2nd Ave., Suite 3200
                                                   Miami, FL 33131
                                                   T: 305-416-6880
                                                   F: 305-416-6887

                                                   Attorney for Defendants




                                                  4
Case 1:20-cv-20520-RNS Document 13 Entered on FLSD Docket 03/24/2020 Page 5 of 5




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 24th day of March, 2020, I electronically filed the

  foregoing document with the Clerk of Court using the CM/ECF system, which will send a notice

  of electronic filing to the following: Joel B. Rothman, Esq., Counsel for Plaintiff.


                                                       /s/ Juan C. Martinez________________
                                                       Juan C. Martinez




                                                   5
